    Case: 1:20-cv-04118 Document #: 26 Filed: 09/29/20 Page 1 of 12 PageID #:310




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  CHRISTINE V. DOWDING, on behalf                  )
  of herself and a putative class of similarly     )
  situated individuals,                            )
                                                   )
                 Plaintiff,                        )     No. 20 C 4118
                                                   )
            v.                                     )     Judge Virginia M. Kendall
                                                   )
  NATIONWIDE MUTUAL INSURANCE                      )
  COMPANY,                                         )
                                                   )
                 Defendant.                        )

                              MEMORANDUM OPINION AND ORDER

        Christine Dowding booked a roundtrip flight to Miami, Florida and a cruise that was due

to depart from Miami on March 30, 2020. Like almost all travel at that time, the cruise was

cancelled on account of the COVID-19 pandemic. Dowding had purchased travel insurance

through Nationwide Mutual Insurance Company (“Nationwide”), but Nationwide refused to pay

for her cancelled trip after the cruise line reimbursed her and the airline announced that it would

provide her with a travel voucher. Dowding subsequently brought this action, which was removed

from state court, against Nationwide alleging breach of contract, improper claims practice in

violation of an Illinois statute, and statutory fraud. Dowding also seeks relief on behalf of a putative

class. Nationwide now moves to dismiss the Complaint for failure to state a claim and to strike the

class allegations for failure to satisfy the requirements of Rule 23 of the Federal Rules of Civil

Procedure. As explained below, the Motion to Dismiss (Dkt. 11) is granted in part and denied in

part, and the Motion to Strike (Dkt. 13) is denied.




                                                   1
       Case: 1:20-cv-04118 Document #: 26 Filed: 09/29/20 Page 2 of 12 PageID #:311




                                         BACKGROUND

         The following factual allegations come from the Complaint. The Court assumes their truth

for purposes of the instant Motions. See W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675

(7th Cir. 2016).

         Christine Dowding booked a cruise on Carnival Cruise Line that was due to depart from

Miami, Florida on March 30, 2020. (Dkt. 1-1 ¶ 5.) She also booked a roundtrip flight on Frontier

Airlines from Chicago to Miami. (Id. ¶ 7.) The airfare cost $1,321. (Id. ¶ 15.) Dowding purchased

travel insurance through Nationwide to cover both the airfare and the cost of the cruise. (Id. ¶¶ 8–

10.) Dowding paid the insurance premium and performed all necessary conditions of coverage.

(Id. ¶ 9.)

         Nationwide’s insurance policy (“the Policy”) provided full reimbursement of costs

associated with a trip if the insured is prevented from taking her trip due to, inter alia, sickness

that results in medically imposed restrictions as certified by a physician at the time of loss

preventing the insured’s participation in the trip. (Id. ¶ 11.) The Policy also provides coverage for

trips that the insured cannot take on account of being quarantined. (Id. ¶ 12.)

         Before departing on her trip to Florida, Dowding became ill with a cough, which a

physician diagnosed as bronchitis. (Id. ¶ 13.) Coughing is a symptom of COVID-19, but testing

was not widely available in March. (Id.) Illinois was under a stay-at-home order at the time, so

travelling to Florida would have been a violation of that order. (Id.)

         Dowding filed a claim with Nationwide for the cost of the cruise and the full $1,321 in

airfare, and a submitted a physician’s note certifying that she was too sick to travel. (Id. ¶¶ 15–

16.)




                                                 2
    Case: 1:20-cv-04118 Document #: 26 Filed: 09/29/20 Page 3 of 12 PageID #:312




       Carnival cancelled the cruise on account of COVID-19 and issued Dowding a refund for

the full cost of the cruise. (Id. ¶¶ 17, 24.) Frontier Airlines provided Dowding with a travel voucher

that she needed to use within ninety days or it would expire. (Id. ¶ 25.) Dowding had no need to

travel during the ninety days following the issue of the voucher, nor was she in a position to use

the funds due to the ongoing COVID-related travel restrictions. (Id. ¶ 25.)

       On April 6, 2020, Nationwide sent Dowding a letter explaining that it had closed her claim

without payment. (Id. ¶ 18.) Nationwide also refunded the premium she paid for her travel

insurance. (Id. ¶ 22.) When asked for an explanation as to the account closure, Nationwide

informed her that Carnival had instructed Nationwide to deny all claims. (Id. ¶ 19.)

                                      LEGAL STANDARD

       A motion to dismiss for failure to state a claim under Rule 12(b)(6) challenges the

sufficiency of the complaint. Berger v. National Collegiate Athletic Association, 843 F.3d 285,

289–90 (7th Cir. 2016). When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), the Court must construe the complaint “in a light most favorable to the

nonmoving party, accept well-pleaded facts as true, and draw all inferences in the non-moving

party’s favor.” Bell v. City of Chicago, 835 F.3d 736, 738 (7th Cir. 2016). The complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The plaintiff need not plead “detailed factual allegations,” but “labels and

conclusions” or a “formulaic recitation of the elements of a cause of action will not do.” Bell

Atlantic Corp. v. Twonbly, 550 U.S. 544, 555 (2007). A complaint must contain sufficient factual

matter that when “accepted as true . . . ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). The Court generally limits it review to the four corners of the complaint,



                                                  3
     Case: 1:20-cv-04118 Document #: 26 Filed: 09/29/20 Page 4 of 12 PageID #:313




but the Court does consider documents attached to a motion to dismiss if the complaint refers to

them and if they are central to the claim. Hobbs v. John, 722 F.3d 1089, 1091 n.2 (7th Cir. 2013)

(citing Wright v. Associated Ins. Cos., 29 F.3d 1244, 1248 (7th Cir. 1994)).

                                          DISCUSSION
I.     Motion to Dismiss

       Although Plaintiff’s Complaint requests an insurance payout for the cost of her cruise, her

response in opposition to this Motion makes clear that she now only seeks a payout for the cost of

her Frontier Airlines flights. In any event, because she has already received a full reimbursement

for the cost of the cruise, she does not allege a plausible injury related to the cruise expense and

thus lacks standing to pursue that claim. The Court will therefore address only whether Plaintiff

states a claim for recovery of the cost of her airfare under each of her three counts.

       A.      Count I: Breach of Contract

       To state a claim for breach of contract under Illinois law, a plaintiff must allege: “(1) the

existence of a valid and enforceable contract, (2) substantial performance by the plaintiff, (3) a

breach by the defendant, and (4) resultant damages. Reger Dev., LLC v. Nat’l City Bank, 592 F.3d

759, 764 (7th Cir. 2010). Here, the parties do not dispute that they entered into a valid and

enforceable contract and the plaintiff substantially performed; the only dispute is whether

Nationwide breached the contract and if so, whether Plaintiff suffered any resultant damages.

       Plaintiff requests reimbursement for her airfare despite having received a voucher from the

airline for the full cost her flight. She contends that she is entitled to this reimbursement because

the cash that she spent on the airfare and the voucher she received in return are not fungible. The

“trip cancellation” portion of the Contract clearly reads, however: “In no event shall the amount

reimbursed exceed the amount You prepaid for the Trip.” (Dkt. 1-1 at 101.) Were Nationwide to

pay Plaintiff for the cost of the flight, the payout would exceed the amount that she prepaid for the

                                                  4
    Case: 1:20-cv-04118 Document #: 26 Filed: 09/29/20 Page 5 of 12 PageID #:314




Trip because even if Plaintiff does not value the voucher she received as highly as the cash she

expended to purchase the flight, the voucher is still worth more than $0. Thus, if she receives the

voucher along with a full reimbursement from Nationwide, she would receive more than the

amount to which she is entitled in reimbursement under the contract. Specifically, were

Nationwide to reimburse Plaintiff for the cash value of the airfare, she would have that cash

payment, plus the value of the voucher, minus the amount she originally paid in airfare, the total

of which must be greater than zero dollars. 1

        That a full payment from Nationwide would make Plaintiff more than whole does not,

however, exclude Plaintiff’s breach of contract claim. The Contract provides for a refund up to the

“total original airfare cost” in the event of a trip cancellation. (Dkt. 1-1 at 22.) A trip cancellation

can include a situation in which the insured is prevented from taking the trip on account of sickness,

as documented by a physician, or on account of being quarantined. (Dkt. 1-1 at 32.) Here, Plaintiff

adequately alleges that both of these trip cancellation reasons existed and prevented her from

traveling. Plaintiff does not seek the voucher plus the full cost of airfare; instead, she only seeks

the full cost of airfare. Regardless of what value the voucher may have to some, the voucher does

not equate to the full cost of her ticket because of its requirement that it be used during a nationwide

pandemic when air travel was being discouraged and her cruise had been cancelled. In fact, the

only reason she had purchased the airfare was to get to the cruise ship and therefore the voucher

is worthless to her. Assuming also that she had been ill, the limitation on the use of the voucher

also places her in a deficit position because the value is even less for her—as a person who had

been suffering from bronchitis during the COVID-19 pandemic. Because whatever the value of

the voucher she received is, it is less than the actual cash value of the flight, so as it stands, she has


1
 In equation form, this reads: (Full Reimbursement from Nationwide) + (Value of Frontier Voucher) – (Payment of
Airfare cost) = Greater Than $0.

                                                       5
    Case: 1:20-cv-04118 Document #: 26 Filed: 09/29/20 Page 6 of 12 PageID #:315




not been made whole, and the insurance company needs to act to make her whole in order to meet

its contractual obligation to refund up to the “total original airfare cost.”

        Nationwide’s contention—that it cannot be financially responsible for any difference in

value between the cash value she paid in airfare and the value she places on the quick-to-expire

voucher from Frontier—finds no support in the plain language of the Contract. The Contract

requires full reimbursement in the event of a trip cancellation occasioned by illness or quarantine

(Dkt. 1-1 at 32), either of which plausibly applies in this situation. The only limitation is that

Nationwide cannot be required to make Plaintiff more than whole. To the extent there exists a

difference in value between the airfare she paid and the idiosyncratic value she places on the

voucher she received, she has not been made whole, and because Nationwide has refused to pay

her the difference between those values, Plaintiff has plausibly alleged a breach, the damages from

which are obvious.

        The Motion to Dismiss as to Count I is granted with respect to the cruise costs but denied

as to the flight costs.

        B.      Count II: Improper Claims Practice

        Count II of Plaintiff’s Complaint alleges that Nationwide engaged in an improper claims

practice, in violation of 215 ILCS 5/155. This Illinois statute provides “‘an extracontractual

remedy to policy-holders whose insurer’s refusal to recognize liability and pay a claim under a

policy is vexatious and unreasonable.’” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1023

(7th Cir. 2013) (quoting Cramer v. Ins. Exch. Agency, 675 N.E.2d 897, 900 (Ill. 1996)). Section

154.6 of the statute lists certain actions on actions taken by insurers that constitute vexatious and

unreasonable conduct in violation of the statute, including:




                                                   6
    Case: 1:20-cv-04118 Document #: 26 Filed: 09/29/20 Page 7 of 12 PageID #:316




           (c) Failing to adopt and implement reasonable standards for the prompt

           investigation and settlement of claims . . .;

           (d) Not attempting in good faith to effectuate prompt, fair and equitable

           settlement of claims submitted in which liability has become reasonably

           clear;

           ...

           (h) Refusing to pay claims without conducting a reasonable investigation

           based on all available information;

           ...

           (n) Failing in the case of the denial of a claim or the offer of a compromise

           settlement to promptly provide a reasonable and accurate explanation of the

           basis in the insurance policy or applicable law for such denial or

           compromise settlement . . . .

An insurer’s conduct is not vexatious and unreasonable under the Statute if “(1) there is a bona

fide dispute concerning the scope and application of insurance coverage; (2) the insurer asserts a

legitimate policy defense; (3) the claim presents a genuine legal or factual issue regarding

coverage; or (4) the insurer takes a reasonable legal position on an unsettled issue of law.” Citizens

First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 200 F.3d 1102, 1110 (7th Cir. 2000) (internal

citations omitted).

       In support of this claim, Plaintiff alleges that upon receiving instructions from Carnival to

close Plaintiff’s claims and refund her insurance premium, Nationwide immediately denied

Plaintiff’s claims without conducting an investigation. (Dkt. 1-1 ¶¶ 18–20.) Plaintiff alleges that

Nationwide provided no explanation as to why it accepted instructions from Carnival as to the



                                                  7
    Case: 1:20-cv-04118 Document #: 26 Filed: 09/29/20 Page 8 of 12 PageID #:317




closure of particular accounts and that the Policy says nothing about Carnival’s ability to instruct

Nationwide to close the account. (Id. ¶ 21.) Viewing these allegations in the light most favorable

to Plaintiff, they state a plausible claim for relief under the Statute because they suggest that

Nationwide refused to conduct a reasonable investigation and failed to provide a reasonable and

accurate explanation for the denial. Moreover, the Court does not find, at least at this stage of the

litigation, that Nationwide has established that there exists a bona fide dispute pertaining to the

airfare coverage or that it has any legitimate policy defense justifying the non-reimbursement of

at least some of the airfare costs. (See supra Section I.A.) Nationwide has not explained why the

quarantine and sickness cancellation provisions do not apply in this instance.

       Plaintiff adequately states a claim in Count II. Accordingly, the Motion to Dismiss as to

Count II is granted with respect to the cruise costs but denied as to the flight costs.

       C.      Count III: Illinois Consumer Fraud Act

       To state a claim under the Illinois Consumer Fraud Act, a plaintiff must plead with

particularity that “(1) the defendant undertook a deceptive act or practice; (2) the defendant

intended that the plaintiff rely on the deception; (3) the deception occurred in the course of trade

and commerce; (4) actual damage to the plaintiff occurred; and (5) the damage complained of was

proximately caused by the deception.” Davis v. G.N. Mortg. Corp., 396 F.3d 869, 883 (7th Cir.

2005) (citations omitted). A plaintiff need not plead reliance on the alleged deception in order to

state an ICFA claim. Id. (citing Zimmerman v. Northfield Real Estate, Inc., 510 N.E.2d 409, 417–

18 (Ill. App. Ct. 1986)).

       Plaintiff alleges that Nationwide engaged in unfair and deceptive practices and acts by

advertising that its policies reimbursed valid travel expenses, but that in Plaintiff’s case, it

arbitrarily and without basis refused to even process the claim and simply closed the claim, thereby



                                                  8
      Case: 1:20-cv-04118 Document #: 26 Filed: 09/29/20 Page 9 of 12 PageID #:318




dishonoring the Policy and the advertisements by which Nationwide induced Plaintiff to purchase

a policy. Specifically, Plaintiff quotes Nationwide advertisements explaining that Nationwide

covers travel issues caused by, among other things, illness. Plaintiff also cites the Policy, which

explains that the coverage reimburses insureds for the entire loss occasioned by travel cancellations

caused by illness or quarantine. (Dkt. 1-1 at 32.) Plaintiff also alleges that Nationwide failed to

conduct any investigation into her claim and instead simply closed the account at Carnival’s

instruction.

        Plaintiff has alleged every element of an ICFA claim. First, as alleged, Nationwide

undertook a deceptive act—namely, advertising and drafting a policy indicating that coverage

would exist in the scenario that unfolded here, but not providing coverage or even investigating

the claim. Second, advertisements and contracts fundamentally serve the purpose of making others

rely on them. Third, the advertisement and contract clearly involve trade and commerce. Fourth,

Plaintiff suffered damage; namely, she did not receive a reimbursement for her airfare. Fifth,

Nationwide’s refusal to reimburse her airfare pursuant to the Contract was the proximate cause of

her financial loss.

        Plaintiff alleges a plausible ICFA claim in Count III. The Motion to Dismiss as to Count

III is granted with respect to the cruise costs but denied as to the flight costs.

II.     Motion to Strike Class Allegations

        Plaintiff’s Complaint contains a brief description of the putative class on whose behalf

Plaintiff purports to bring this action. The putative class consists of: “(a) all persons with Illinois

addresses (b) who made claims with Nationwide on policies of travel insurance, (c) which claims

were denied without consideration of their merits (d) on or after March 1, 2020.” (Dkt. 1-1 ¶ 29.)




                                                   9
   Case: 1:20-cv-04118 Document #: 26 Filed: 09/29/20 Page 10 of 12 PageID #:319




This class purportedly consists of “hundreds of members.” (Id. ¶ 31.) Nationwide moves to strike

this class allegation for failure to comply with the mandates of Rule 23.

       Rule 23(c)(1)(A) of the Federal Rules of Civil Procedure permits the Court to strike a class

allegation “even before the plaintiff files a motion requesting certification.” Kasalo v. Harris &

Harris, Ltd., 656 F.3d 557, 563 (7th Cir. 2011). The Court “need not delay a ruling on certification

if it thinks additional discovery would not be useful in resolving the class determination.” Id. That

being said, “the general rule [is] that motions to strike are disfavored.” Heller Fin., Inc. v. Midwhey

Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989). The burden lies with the defendant on a motion

to strike to definitively establish that a class action cannot be maintained consistent with the class

allegations. See Murdock-Alexander v. Tempsnow Employment, 16 CV 5182, 2016 WL 6833961,

at *3–4 (N.D. Ill. Nov. 21, 2016); Guzman v. N. Ill. Gas Co., 09 CV 1358, 2009 WL 3762202, at

*2 (N.D. Ill. Nov. 6, 2009). The Court should address class allegations at the pleading stage only

where the pleadings are facially defective or inherently deficient. See Kasalo, 656 F.3d at 563;

Murdock-Alexander, 2016 WL 6833961, at *4 (collecting district court cases making the same

statement of law). Given that plaintiff has not yet had the benefit of class discovery, Nationwide

bears the burden of proving that the proposed class is not certifiable.

       At its core, Rule 23 requires any class to satisfy the requirements of numerosity,

commonality, typicality, and adequacy. Fed. R. Civ. Pro. 23(a). Here, Plaintiff adequately alleges

numerosity (i.e., there are more plaintiffs than would be practical to join in a single, traditional

action) and adequacy (i.e., plaintiff can adequately and fairly represent the interests of the putative

class). The class allegation has possible deficiencies, however, with respect to the issues of

commonality and typicality. Plaintiff alleges that the common questions of law and fact are: (a)

whether Nationwide refused to process claims, (b) whether Nationwide wrongfully denied



                                                  10
    Case: 1:20-cv-04118 Document #: 26 Filed: 09/29/20 Page 11 of 12 PageID #:320




coverage, (c) whether Nationwide violated 215 ILCS 5/155, and (d) whether Nationwide’s actions

violated the ICFA. (Dkt. 1-1 ¶ 32.) Under the current class definition, the class could include

members who had different insurance policies that contained different language, especially as it

relates to the quarantine and sickness provisions, thus negating the possibility that all the possible

class members’ cases raise common questions of law. As written, there are certainly some

members of the class for whom common questions of law would exist, but, theoretically, there are

others whose legal issues could be quite different. Other might not allege breach of contract at all,

or if they do, they might claim that they are entitled to payouts under completely different

provisions of their contracts, such that the Court would need to conduct a separate analysis of the

legal bases for each of their claims. 2

         Although the Court harbors some doubt about whether the current allegations satisfy the

requirements of commonality and typicality, it is simply speculation at this point to ask what facts

and what law might be relevant to some hypothetical class members’ claims. The Court has no

sense of the facts and specific claims that members of this proposed class could allege—beyond

sheer speculation—that would be different from those that Plaintiff herself alleges; the Court just

notes that under the current class definition, it is theoretically possible that class members could

exist who do not raise common questions of fact or law. Notwithstanding this theoretical

possibility, given that the burden on Nationwide is so high at this stage and that Plaintiff has not

yet had the benefit of class discovery by which she may be able to refine her class allegations, the

Court cannot conclude that the proposed class is not certifiable based solely on some theoretical




2
  Nationwide calls into question whether Plaintiff herself is in fact a member of the class given that she alleges that
Nationwide “closed’ her claim rather than denied her claim. This is a weak argument because the Complaint makes
clear that Plaintiff alleges that a “closed” claim is the functional equivalent of a “denied” claim. Thus, assuming the
truth of the allegations in the Complaint, Plaintiff is a member of the proposed class.

                                                          11
   Case: 1:20-cv-04118 Document #: 26 Filed: 09/29/20 Page 12 of 12 PageID #:321




possibility. Accordingly, the Motion to Strike the Class Allegations is denied and discovery should

proceed.

                                        CONCLUSION

       The Motion to Dismiss [11] is granted without prejudice with respect to all claims related

to the cruise expenses but denied with respect to all airfare-related claims. The Motion to Strike

[13] is denied.




                                             ____________________________________
                                             Virginia M. Kendall
                                             United States District Judge

Date: September 29, 2020




                                                12
